Citation Nr: 0334771	
Decision Date: 12/11/03    Archive Date: 12/24/03

DOCKET NO.  99-17 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION


This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.

Procedural history

The veteran had recognized guerilla service from March 1945 
to March 1946.  He died in May 1997.  The appellant is his 
widow.
 
In April 1998, the appellant filed claim for VA death 
benefits.  Her claim was denied by rating decision in October 
1998.  Following submission of her notice of disagreement in 
April 1999, the RO furnished her a statement of the case in 
May 1999.  The appellant perfected her appeal with the filing 
of a substantive appeal in August 1999.

The Board determined that additional development was in order 
and therefore remanded the case to the RO in December 2000.  
While this case was pending development in response to the 
Board's December 2000 remand, the RO issued proposed and 
final administrative decisions finding that the appellant 
forfeited her rights to all claims and benefits under the 
provisions of 38 U.S.C.A. § 6103(a) [forfeiture for fraud].  
The proposed decision was issued in February 2002.  Following 
submission of a response to that action from the appellant in 
March 2002, a final decision was issued in July 2002 in which 
the RO determined that the appellant had forfeited her rights 
to VA benefits because she submitted a fraudulent death 
certificate of the veteran in connection with her appealed 
claim for the death compensation/accrued benefits.

In June 2003, the RO's July 2002 decision was upheld by VA's 
Director, Compensation and Pension Service.  The appellant 
was provided notice of her appellate rights.  The appellant 
has not, to the Board's knowledge, appealed the forfeiture 
determination.

The record shows further that a supplemental statement of the 
case was furnished to the appellant in July 2003 which 
addressed the appealed claims in light of the forfeiture 
decision.  The RO in this statement notified the appellant 
that her death claim and accrued benefits claim were rendered 
moot as a result of the forfeiture determination.  The Board 
will therefore address these two appealed claims in light of 
the forfeiture decision, as further explained below, since a 
determination as to the appellant's standing to raise an 
appeal as a benefits-eligible claimant is a predicate matter 
to a decision on the merits of her two claims.


FINDINGS OF FACT

1.  It has been determined by VA that the appellant submitted 
a fraudulent death certificate in connection with the 
prosecution of this appeal.  

2.  The appellant is not a benefits-eligible claimant for 
purposes of entitlement to dependency and indemnity 
compensation or accrued benefits.


CONCLUSION OF LAW

The appellant has forfeited all rights, claims, and benefits 
under all laws administered by VA.  Because the appellant is 
not a benefits-eligible claimant, her appeal as to her claims 
seeking entitlement to dependency and indemnity compensation 
and accrued benefits lacks legal merit.  38 U.S.C.A. 
§ 6103(a) (West 2002); 38 C.F.R. § 3.901 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

Preliminary matters

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence, as required under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified at 38 U.S.C.A. 
§§ 5103, 5103A (West 2002)]; 38 C.F.R. § 3.159 (2003).  
However, as will be explained below, the Board finds that to 
the extent any VCAA duties are legally applicable to the 
appeal, any duty to notify the appellant of the evidence 
needed to substantiate her claim or to assist her in 
developing the relevant evidence has been met.

The United States Court of Appeals for Veterans Claims (the 
Court) has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify/duty to assist under the 
VCAA do not apply to a claim if resolution of the claim is 
based on statutory interpretation, rather than consideration 
of the factual evidence.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); see also Mason v. Principi, 16 Vet. 
App. 129, 132 (2002) [VCAA not applicable "because the law 
as mandated by statute and not the evidence is dispositive of 
the claim"].  In the instant case, the pertinent facts are 
not in dispute.  Specifically, in light of the forfeiture 
decision of June 2003, resolution of the appellant's appeal 
is now dependent on interpretation of the statutes and 
regulations regarding basic eligibility for VA benefits.

The Court also has held that VA has no further duty to notify 
a claimant of the evidence needed to substantiate a claim, or 
to assist in obtaining evidence, if there is no reasonable 
possibility that any further assistance would aid in 
substantiating the claim.  See Wensch v. Principi, 15 Vet. 
App. 362, 368 (2001).  Given the facts in this case, there is 
no possibility whatsoever that any further assistance will 
benefit the appellant because she is no longer eligible for 
the benefits sought on appeal.  See 38 C.F.R. § 3.159(d) 
(2003) [VA will refrain from or discontinue providing 
assistance under the terms of the VCAA under certain 
circumstances, to include where a claim clearly lacks merit 
or for an application requesting a benefit to which the 
claimant is not entitled as a matter of law].

In any event, general due process considerations have been 
observed in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2003).  The appellant has been provided with 
pertinent law and VA regulations germane to the issues on 
appeal in the May 1999 statement of the case, the VCAA-notice 
letter sent to her in December 2000, as well as documents and 
correspondence sent to her in connection with the forfeiture 
determination, to include the recently-furnished supplemental 
statement of the case dated in July 2003.  In addition, over 
the course of this appeal the appellant has been accorded 
ample opportunity to present evidence/argument in support of 
appealed matter, to include the matter of fraud in connection 
with documents submitted to VA.

The Board can identify no further development which is 
necessary or which would avail the veteran or aid the Board's 
inquiry.  Accordingly, the Board will proceed to a decision 
on the merits.

Pertinent law and regulations

Death compensation benefits

Dependency and indemnity compensation benefits are payable to 
benefits-eligible claimants (surviving spouse, children, and 
parents) when a veteran dies after December 31, 1956 from a 
service-connected or compensable disability; the standards 
and criteria for determining whether or not a disability is 
service connected shall be those applicable under chapter 11 
of title 38, United States Code.  See 38 U.S.C.A. § 1310(a) 
(West 2002); 38 C.F.R. § 3.312 (2003).

Accrued benefits

Accrued benefits are payable to an eligible surviving spouse, 
child, or parent upon the death of a veteran for "periodic 
monetary benefits to which [the veteran] was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at the date of death and due and unpaid 
for a period not to exceed two years."  See 38 U.S.C.A. 
§ 5121(a) (West 2002); 38 C.F.R. § 3.1000(a) (2003).

Forfeiture for fraud

An act committed when a person knowingly makes or causes to 
be made or conspires, combines, aids, or assists in, agrees 
to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper, concerning any 
claim for benefits under any of the laws administered by VA 
shall forfeit all rights, claims, and benefits under all laws 
administered by the Secretary (except laws pertaining to 
insurance benefits).  See 38 U.S.C.A. § 6103(a) (West 2002); 
38 C.F.R. § 3.901 (2003).

Background

The material facts in this case are not in dispute.  After 
receiving the Board's December 2000 remand, which among other 
things requested the RO to obtain an original copy of the 
veteran's death certificate, the RO initiated a forfeiture 
action in light of evidence revealing that the appellant 
submitted a fraudulent death certificate of the veteran in 
connection with this appeal.  In essence, it was alleged by 
the RO that a "claims fixer" retained by the appellant, 
with the appellant's knowledge and consent, doctored a copy 
of the veteran's death certificate in such a manner as to 
indicate that his death was related to a service-connected 
gunshot wound.  

A final administrative decision on the forfeiture matter was 
rendered by the RO in July 2002, which was adverse to the 
appellant.  Thereafter, the case was referred to VA's 
Director, Compensation and Pension Service, for final 
disposition.  As noted above, the Director, Compensation and 
Pension Service, issued a decision in June 2003 concluding 
that the appellant had in fact knowingly and with fraudulent 
intent, altered her late husband's death certificate in the 
prosecution of her death compensation/accrued claim.  As a 
result, the Director, Compensation and Pension Service, 
determined that she forfeited all rights, claims, and 
benefits under all laws administered by VA pursuant to 
38 U.S.C.A. § 6103(a).  The appellant was provided notice of 
her appellate rights with respect to this decision, but she 
has not, to the Board's knowledge, appealed this decision.

Thereafter, the RO issued a supplemental statement of the 
case in July 2003 advising the appellant that her appealed 
claims for the death compensation/accrued benefits was 
rendered moot in light of the forfeiture determination.

Analysis

The law as applied to the facts and the present procedural 
posture of this case is straightforward.  A final decision 
has been rendered by VA determining that the appellant has 
forfeited all rights, claims, and benefits under all laws 
administered by VA because she knowingly and with fraudulent 
intent altered her late husband's death certificate in the 
prosecution of her death compensation/accrued benefits 
claims.  The decision of the VA's Director, Compensation and 
Pension Service, was issued in June 2003 and is a final 
decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2003).

Accordingly, having forfeited all rights, claims, and 
benefits under all laws administered by VA, the appellant is 
not a benefits-eligible claimant.  See Villeza v. Brown, 9 
Vet. App. 353, 357 (1996).  Her current appeal before the 
Board therefore lacks legal merit.  See 38 U.S.C.A. § 6103(a) 
(West 2002); 
38 C.F.R. § 3.901 (2003).

In this case, the appellant has been found guilty of fraud in 
the prosecution of her death compensation/accrued benefits 
claims.  Given this circumstance, the law is clear that she 
is no longer basically eligible for the benefits sought on 
appeal.  
See Villaruz v. Brown, 7 Vet. App. 561, 565 (1995).  Under 
the circumstances here presented, there is no need for an 
analysis of the underlying merits of her claims under the 
applicable law and regulations governing entitlement to 
dependency and indemnity compensation and accrued benefits.

The Board notes in passing that the provisions of 38 U.S.C.A. 
§ 6103(c) are not factually applicable to this case.  That 
section provides that a forfeiture of benefits by a veteran 
shall not prohibit payment of the burial allowance, death 
compensation, dependency and indemnity compensation, or death 
pension in the event of the veteran's death.  Plainly read, 
this section applies to a situation where it has been 
determined a veteran forfeited his/her benefits upon 
commission of fraud under 38 U.S.C.A. § 6103(a).  In such a 
situation, section 6103(c) serves to exempt that veteran's 
eligible survivors from the adverse result of such a ruling 
in order to allow them to collect any derivative benefits 
they may be entitled to upon the veteran's death.  In this 
case, however, it is the appellant, not the deceased veteran, 
who has been found guilty of fraud under section 6103(a).  
Therefore, she may not avail herself of this limited 
exemption under section 6103(c).

In short, because the law in this case is dispositive, this 
appeal is denied based on a lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The appellant is not a benefits-eligible claimant for 
purposes of entitlement to dependency and indemnity 
compensation and accrued benefits; her appeal fails as a 
matter of law.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



